DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first detecting unit (also described as an edge detection unit [0087], which is a functional unit [0093]), identifying unit and second detecting unit in claim 1;
correcting unit in claim 2; and
image forming unit and reading unit in claim 3 (note 112(b) rejection below for the reading unit).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Concerning the 112(f) language, the processing functions recited are specialized functions and require support in the disclosure.
WMS Gaming “established that the corresponding structure for a § 112 ¶ 6 claim for a computer-implemented function is the algorithm disclosed in the specification.” 
An algorithm may use “any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure”. Typhoon Touch, 659 F.3d at 1385 (quoting Finisar Corp. v. DirecTV Grp., Inc. 523 F.3d 1323, 1340 (Fed. Cir. 2008)). 
The Specification describes the order of the steps performed to realize the claimed functions and provides further in prose explanation as to how the functions are realized.
For example, [0094] describes how edges are detected using an edge detection threshold and linear interpolation. The Specification also describes the operations for identifying the line segments and processing the line segments for both the conventional art and the claimed invention to determine a reference position of a target mark ( [0098]-[0108].
The disclosure therefore satisfies the requirement of 112(a) for the 112(f) limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites a reading unit. The Specification discloses a reading unit 201 and a reading unit 507. Reading unit 201 is a scanner [0080] and reading unit 201 is a functional unit [0088]. It is unclear whether claim 3 references reading unit 201 or reading unit 507. 
Claim Objections
Claim 4 is objected to because of the following informalities:  “configure” in line 2 should be changed to “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The recitation in the claims of the first detection of the edges of the marks, the identifying the line segments and the second detection of the midpoint is an abstract idea because it involves nothing more than the reading of the image data. 
This judicial exception is not integrated into a practical application because the claims recite the identification of the target mark with nothing more. Claim 3 does integrate into a practical application by reciting the image forming unit and reading unit. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only functional elements are referenced for these operations in the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150371116 A1 to Tanigawa et al. discloses sensing marks on the paper for image alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896